Title: William Wallace to Thomas Jefferson, 27 February 1819
From: Wallace, William
To: Jefferson, Thomas


          
            sir
            Richmond Feby 27th 1819
          
          I have for some years past been very desirious of seeing you. And being in company with Mr Peter Franciscoe had signified the same who informed me that he would see you at your residence some time this ensuing month. And that he had no doubt you would be well pleased to see any one who might be desirious of seeing you. And as I have no other views save that of seeing you I intend calling on you some time in march. hoping you will live your life time out, with cheerfulness
          
            And I remain
             Sir your’s Respectffuly
            Wm Wallace
          
        